                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 ETI SOLID STATE LIGHTING, INC.,

                        Plaintiff,

        v.                                                Case No. 2:18-cv-252
                                                          Judge Algenon L. Marbley
                                                          Magistrate Judge Chelsey M. Vascura
 COSTLESS LIGHTING, INC.,

                        Defendant.




                                             ORDER

       In their January 24, 2019 Joint Status Report (ECF No. 23), the parties indicate that this

matter has been settled and ask the Court to dismiss this action without prejudice and direct the

parties to file a dismissal entry with prejudice in accordance with Federal Rule of Civil

Procedure 41(a)(1)(A)(ii). The parties’ request is GRANTED. This action is DISMISSED

WITHOUT PREJUDICE. The parties may file a dismissal entry with prejudice subsequent to

this Order.

       IT IS SO ORDERED.


                                                      /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE
